REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/21 has been entered.
Applicant’s amendment, arguments and unexpected results have overcome the claims rejections of the office action mailed 01/21/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 6, 14, 18, 29-32 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s claimed invention is drawn to a method of treating rosacea in a subject in need thereof, comprising topically administering, daily for at least 12 weeks: (a) a composition comprising ivermectin in the form of a cream; and (b) a composition comprising brimonidine or salts thereof in the form of a gel, wherein: ivermectin is present in an amount of between 0.75 and 1.5 percent by weight, relative to the total weight of the composition comprising ivermectin; brimonidine or salts thereof are present in an amount of between 0.05 and 1 percent by weight, relative to the total weight of the composition comprising brimonidine; and the ivermectin and brimonidine are present separately within distinct 
This claimed method is not taught, not suggested nor is obvious over the prior art. For example, the closest prior art (Jomard et al.) does not disclose or suggest the specific recited steps as claimed nor the particular recited administration of ivermectin and brimonidine, especially in their recited preferable percent by weight. Furthermore, indicated by Applicant, even though the closest prior art (Jomard et al.) speculate that co-administration of brimonidine and ivermectin may “eliminate the rebound effect” known to attend brimonidine treatment (see Jomard, col. 1, line 67- col. 2, line 3), nothing in the art Jomard et al. or the prior art even hints that the claimed treatment methods would effectively eliminate all types of adverse events - that is, beyond just “rebound.” Further, nothing in the prior art provides any guidance regarding how to reduce-let alone eliminate-these adverse effects/rebounds, especially by increasing the duration of treatment with brimonidine. In addition, the improved efficacy/safety profile of Applicant’s method was entirely unexpected, and in fact unprecedented, to those of ordinary skill in the art at the time. As pointed out by Applicant, the surprising safety profile of the claimed treatment regimen is underscored by comparison to different 12-week administration schedules with shorter duration of brimonidine treatment. For example, when the brimonidine administration is reduced from 12 weeks to 8 weeks, not only is the treatment less effective, but the frequency of adverse events effectively triples to 6.6%. See Specification, Table 2. Thus, Applicant’s discovery represents not just a difference in degree - it represents a difference in kind, even when compared to other 12-week treatment regimens. In other words, the present treatment methods reflect the present inventors’ surprising discovery that a 12-week daily co-administration of ivermectin and brimonidine effectively treats rosacea while effectively eliminating the adverse events associated with brimonidine treatment, which is not taught, suggested nor obvious over the prior art.

With respect to the nonstatutory obviousness-type double patenting rejection, and as pointed out by Applicant, nowhere do the claims (or specification) of Jomard teach or suggest any 12-week treatment schedule for co-administration of brimonidine and ivermectin, let alone the regimen recited in claim 6. And nothing in the art foreshadowed that such a treatment schedule would be effective and virtually eliminate the adverse events widely known to attend brimonidine treatment, which was entirely unexpected. Consequently, the nonstatutory obviousness-type double patenting rejection is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623